Citation Nr: 0031678	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right femur fracture.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of lipomas of the left forearm and right groin.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney At Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1958 to December 
1958, and from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied entitlement to service 
connection for residuals of a right femur fracture and also 
denied an increased (compensable) rating for residuals of 
lipomas of the left forearm and right groin.  The veteran 
appealed to the BVA, and by a decision of October 6, 1998, 
the Board denied entitlement to service connection for 
residuals of a right femur fracture and also denied an 
increased (compensable) rating for residuals of lipomas of 
the left forearm and right groin.  The veteran appealed the 
Board's October 1998 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon a joint 
motion by the Secretary of Veterans Affairs and the veteran, 
vacated and remanded the case (by order dated May 25, 2000) 
to the Board for further proceedings and readjudication.


REMAND

In view of the joint motion for remand and Court order noted 
above, the Board finds that additional development of the 
medical evidence is warranted.  An attempt should be made to 
obtain private medical records identified by the veteran, as 
well as any United States Army Reserves medical records, 
should such records exist.  Additionally, the veteran should 
be afforded a VA examination that addresses the question of 
whether the veteran suffered a permanent increase in his 
preexisting right femur fracture disability during service.

Further, a comprehensive VA examination that ascertains the 
severity of the veteran's service-connected residuals of 
lipomas of the left forearm and right groin should also be 
accomplished.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  In order to ensure a complete record, 
the RO should  attempt to obtain the 
veteran's United States Army Reserves 
medical records and associate them with 
the claims file.  If there are no 
Reserves service medical records, that 
fact should be documented in the record 
on appeal.

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment relating to his right femur 
fracture and his service-connected 
residuals of lipomas of the left forearm 
and right groin.  In particular, efforts 
should be made to obtain records from the 
St. Louis County Hospital, the St. Louis 
County hospital clinic, the Missouri 
Pacific Hospital, the Clayton Clinic, and 
the offices of the veteran's private 
physicians, E. H., M.D., and L. T., M.D.  
The RO should then secure copies of all 
identified records that are not already 
on file and associate them with the 
record.  38 C.F.R. § 3.159 (1999).

3.  Thereafter, pursuant to the Court's 
order, the veteran should be scheduled 
for a VA examination to determine the 
current severity and etiology of the 
residuals of the right femur fracture.  
The veteran's claims file and a copy of 
this REMAND must be made available to the 
examiner for review.  The examiner should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran suffered a permanent increase 
in his preexisting right femur fracture 
disability during service, and, if so, 
whether such increase was due to natural 
progress of the disease.  The examiner is 
also asked to state whether the veteran's 
military service caused or contributed to 
the shortening of his right leg.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  The veteran should also be afforded a 
VA examination for the purpose of 
ascertaining the severity of his service-
connected residuals of lipomas of the 
left forearm and right groin.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  Detailed findings on 
examination should be reported, including 
findings specifically related to the left 
forearm and right groin area.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the full 
benefits sought by the veteran are not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review.

6.  The veteran need take no action until 
otherwise notified, but he may furnish 
additional evidence and/or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to comply with the Court's 
order to obtain additional development to ensure an adequate 
record for appellate review.




		
	R. F. WILLIAMS	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


